Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00520-CV

                           Alexander MOLINA and Laura Molina,
                                       Appellants

                                              v.

                      STONEGATE MORTGAGE CORPORATION,
                                  Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2016CV03741
                           Honorable Jason Wolff, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED AS MOOT.
It is ORDERED that no costs shall be assessed against appellants Alexander Molina and Laura
Molina in relation to this appeal because they qualify as indigent under TEX. R. APP. P. 20.

       SIGNED November 23, 2016.


                                               _________________________________
                                               Rebeca C. Martinez, Justice